 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   KING COUNTY, a Washington municipal             )
     corporation,                                    )    Case No. C18-1886 RSM
10                                                   )
                                       Plaintiff,    )    MODEL STIPULATED
11                                                   )    PROTECTIVE ORDER AND ORDER
              v.                                     )    REGARDING “CLAWBACK” OF
12                                                   )    INADVERTENTLY PRODUCED
     ACE AMERICAN INSURANCE                          )    DOCUMENTS
13   COMPANY,                                        )
                                                     )
14                                   Defendant.      )
                                                     )
15

16            Pursuant to Federal Rule of Civil Procedure 26 and Federal Rule of Evidence 502, and in
17   the interest of efficiency and judicial economy, particularly in the interest of avoiding ancillary
18   litigation over discovery issues related to confidential or proprietary information or the
19   inadvertent production of privileged materials, Plaintiff King County and Defendant ACE
20   American Insurance Company (ACE) hereby stipulate and agree to this order and the procedures
21   set forth herein for designating and protection confidential or proprietary information and for
22   addressing the inadvertent production of Protected Material as herein defined.
23                                        CONFIDENTIALITY
24
     1.       PURPOSES AND LIMITATIONS
25
              Discovery in this action is likely to involve production of confidential, proprietary, or
26
     private information for which special protection may be warranted. Accordingly, the parties
27
     MODEL STIPULATED PROTECTIVE ORDER - 1                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                     P.O. BOX 91302
                                                                              SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 2   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 3   protection on all disclosures or responses to discovery, the protection it affords from public

 4   disclosure and use extends only to the limited information or items that are entitled to confidential

 5   treatment under the applicable legal principles, and it does not presumptively entitle parties to

 6   file confidential information under seal.

 7   2.       “CONFIDENTIAL” MATERIAL

 8            “Confidential” material shall include the following documents and tangible things

 9   produced or otherwise exchanged, provided that such documents and tangible things are not

10   already in the public domain at the time of production or delivery through no prior or future

11   unauthorized act of the recipient party:

12                 a) personal identifying information relating to any individual;

13                 b) confidential escrowed bid documents from Walsh Construction Company or other

14                      construction companies submitting bids for the South Magnolia CSA Control

15                      Project Conveyance Pipeline HDD Option Contract No. C00823C13;

16                 c) confidential proprietary business information received by ACE as part of the

17                      underwriting process; and

18                 d) Documents from third parties received pursuant to a subpoena or through a release

19                      in connection with this litigation and the items above.

20   3.       SCOPE

21            The protections conferred by this agreement cover not only confidential material (as

22   defined above), but also (1) any information copied or extracted from confidential material; (2)

23   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

24   conversations, or presentations by parties or their counsel that might reveal confidential material.

25   However, the protections conferred by this agreement do not cover information that is in the

26   public domain or becomes part of the public domain through trial or otherwise.

27   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
     MODEL STIPULATED PROTECTIVE ORDER - 2                                               LANE POWELL PC
                                                                                  1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                            P.O. BOX 91302
                                                                                     SEATTLE, WA 98111-9402
                                                                                   206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1            4.1       Basic Principles. A receiving party may use confidential material that is disclosed

 2   or produced by another party or by a non-party in connection with this case only for prosecuting,

 3   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 4   the categories of persons and under the conditions described in this agreement. Confidential

 5   material must be stored and maintained by a receiving party at a location and in a secure manner

 6   that ensures that access is limited to the persons authorized under this agreement.

 7            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 8   ordered by the court or permitted in writing by the designating party, a receiving party may

 9   disclose any confidential material only to:

10                      (a)    the receiving party’s counsel of record in this action, as well as employees

11   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

12                      (b)    the officers, directors, and employees (including in house counsel) of the

13   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

14   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

15   designated;

16                      (c)    experts and consultants to whom disclosure is reasonably necessary for

17   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A);

19                      (d)    the court, court personnel, and court reporters and their staff;

20                      (e)    copy or imaging services retained by counsel to assist in the duplication

21   of confidential material, provided that counsel for the party retaining the copy or imaging service

22   instructs the service not to disclose any confidential material to third parties and to immediately

23   return all originals and copies of any confidential material;

24                      (f)    during their depositions, witnesses in the action to whom disclosure is

25   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

26   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

27   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
     MODEL STIPULATED PROTECTIVE ORDER - 3                                            LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                         P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 2   under this agreement;

 3                      (g)    the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information.

 5            4.3       Filing Confidential Material. Before filing confidential material or discussing or

 6   referencing such material in court filings, the filing party shall confer with the designating party,

 7   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 8   remove the confidential designation, whether the document can be redacted, or whether a motion

 9   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

10   designating party must identify the basis for sealing the specific confidential information at issue,

11   and the filing party shall include this basis in its motion to seal, along with any objection to

12   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

13   followed and the standards that will be applied when a party seeks permission from the court to

14   file material under seal. A party who seeks to maintain the confidentiality of its information must

15   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion

16   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in

17   accordance with the strong presumption of public access to the Court’s files.

18   5.       DESIGNATING PROTECTED MATERIAL

19            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party

20   or non-party that designates information or items for protection under this agreement must take

21   care to limit any such designation to specific material that qualifies under the appropriate

22   standards. The designating party must designate for protection only those parts of material,

23   documents, items, or oral or written communications that qualify, so that other portions of the

24   material, documents, items, or communications for which protection is not warranted are not

25   swept unjustifiably within the ambit of this agreement.

26            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

27   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
     MODEL STIPULATED PROTECTIVE ORDER - 4                                           LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   unnecessarily encumber or delay the case development process or to impose unnecessary

 2   expenses and burdens on other parties) expose the designating party to sanctions.

 3            If it comes to a designating party’s attention that information or items that it designated

 4   for protection do not qualify for protection, the designating party must promptly notify all other

 5   parties that it is withdrawing the mistaken designation.

 6            5.2       Manner and Timing of Designations. Except as otherwise provided in this

 7   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 8   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 9   be clearly so designated before or when the material is disclosed or produced.

10                      (a)   Information in documentary form: (e.g., paper or electronic documents

11   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

12   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

13   contains confidential material. If only a portion or portions of the material on a page qualifies for

14   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

15   appropriate markings in the margins).

16                      (b)   Testimony given in deposition or in other pretrial proceedings: the parties

17   and any participating non-parties must identify on the record, during the deposition or other

18   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

19   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

20   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

21   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

22   confidential information at trial, the issue should be addressed during the pre-trial conference.

23                      (c)   Other tangible items: the producing party must affix in a prominent place

24   on the exterior of the container or containers in which the information or item is stored the word

25   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

26   the producing party, to the extent practicable, shall identify the protected portion(s).

27
     MODEL STIPULATED PROTECTIVE ORDER - 5                                          LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                       P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 2   designate qualified information or items does not, standing alone, waive the designating party’s

 3   right to secure protection under this agreement for such material. Upon timely correction of a

 4   designation, the receiving party must make reasonable efforts to ensure that the material is treated

 5   in accordance with the provisions of this agreement.

 6   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7            6.1       Timing of Challenges. Any party or non-party may challenge a designation of

 8   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

10   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

11   challenge a confidentiality designation by electing not to mount a challenge promptly after the

12   original designation is disclosed.

13            6.2       Meet and Confer. The parties must make every attempt to resolve any dispute

14   regarding confidential designations without court involvement. Any motion regarding

15   confidential designations or for a protective order must include a certification, in the motion or

16   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

17   conference with other affected parties in an effort to resolve the dispute without court action. The

18   certification must list the date, manner, and participants to the conference. A good faith effort to

19   confer requires a face-to-face meeting or a telephone conference.

20            6.3       Judicial Intervention. If the parties cannot resolve a challenge without court

21   intervention, the designating party may file and serve a motion to retain confidentiality under

22   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

25   other parties) may expose the challenging party to sanctions. All parties shall continue to

26   maintain the material in question as confidential until the court rules on the challenge.

27
     MODEL STIPULATED PROTECTIVE ORDER - 6                                          LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                       P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 2            LITIGATION

 3            If a party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 5   must:

 6                      (a)   promptly notify the designating party in writing and include a copy of the

 7   subpoena or court order;

 8                      (b)   promptly notify in writing the party who caused the subpoena or order to

 9   issue in the other litigation that some or all of the material covered by the subpoena or order is

10   subject to this agreement. Such notification shall include a copy of this agreement; and

11                      (c)   cooperate with respect to all reasonable procedures sought to be pursued

12   by the designating party whose confidential material may be affected.

13   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

14            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

15   material to any person or in any circumstance not authorized under this agreement, the receiving

16   party must immediately (a) notify in writing the designating party of the unauthorized

17   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

18   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

19   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

20   Agreement to Be Bound” that is attached hereto as Exhibit A.

21   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

22            MATERIAL

23   When a producing party gives notice to receiving parties that certain inadvertently produced

24   material is subject to a claim of privilege or other protection, the obligations of the receiving

25   parties are those set forth below and in Federal Rule of Civil Procedure 26(b)(5)(B). This

26   provision is not intended to modify whatever procedure may be established in an e-discovery

27
     MODEL STIPULATED PROTECTIVE ORDER - 7                                           LANE POWELL PC
                                                                              1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                        P.O. BOX 91302
                                                                                 SEATTLE, WA 98111-9402
                                                                               206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   order or agreement that provides for production without prior privilege review. The parties agree

 2   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 3   10.      NON TERMINATION AND RETURN OF DOCUMENTS

 4            Within 60 days after the termination of this action, including all appeals, each receiving

 5   party must undertake all reasonable efforts to return all confidential material to the producing

 6   party, including all copies, extracts and summaries thereof. Alternatively, the parties may agree

 7   upon appropriate methods of destruction.

 8            Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 9   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

10   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

11   work product, even if such materials contain confidential material.

12           The confidentiality obligations imposed by this agreement shall remain in effect until a

13   designating party agrees otherwise in writing or a court orders otherwise.

14
                                        CLAWBACK PROCEDURE
15                                    INADVERTENT PRODUCTION
16            11.       The production of documents by the parties and non-parties that produce
17   documents in this matter (collectively, the “Producing Party”) shall be governed by Federal Rule
18   of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence 502 regarding the inadvertent
19   production of material protected by the attorney-client privilege, the work product doctrine, or
20   any other privilege or protection from disclosure recognized under applicable law (“Privileged
21   Material”).
22            12.       The procedure set forth below is intended to reduce the time and expense of an
23   initial review for privilege (including any privilege or protection from disclosure recognized
24   under applicable law) and work product protection by providing the Producing Party or any other
25   party purporting to hold a privilege, with an efficient method for retrieving or “clawing back”
26   inadvertently produced Privileged Material, subject to any resolution of any dispute over the
27   privileged or protected status of the Privileged Material, and for foreclosing any arguments of
     MODEL STIPULATED PROTECTIVE ORDER - 8                                        LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                     P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   waiver, subject to the procedures outlined below, for bringing disputed claims to the Court for

 2   resolution.

 3            13.       If a Producing Party, or any other party purporting to hold a privilege, has a good

 4   faith belief that Privileged Material has been inadvertently produced, it shall promptly notify the

 5   receiving parties of its claim of privilege or protection. In connection with this provision, the

 6   parties shall comply with their ethical and legal obligations concerning the actual or apparent

 7   inadvertent production of Privileged Material, including their obligation to promptly notify the

 8   Producing Party in appropriate circumstances.

 9            14.       Upon receipt of any notice claiming that a document is or includes Privileged

10   Material, all other parties (regardless of whether they agree with the claim of privilege or work-

11   product protection) shall promptly:

12                  (a) use reasonable efforts to destroy or sequester all copies of the inadvertently

13            produced documents or material in their possession, custody, or control, and notify the

14            Producing Party, or any other party purporting to hold a privilege, that they have done so;

15                  (b) notify the Producing Party that they have taken reasonable steps to retrieve and

16            destroy or sequester the inadvertently produced documents or material from other

17            persons, if any, to whom such documents or material have been provided, consistent with

18            Rule 26(b)(5)(B).

19            15.       To the extent a receiving party disputes the claim of privilege or work-product

20   protection (the “Disputing Party”), the Disputing Party shall notify the Producing Party, or any

21   other party purporting to hold a privilege, of its position (the “Dispute Notification”). Within

22   seven (7) days of receiving the Dispute Notification, the Producing Party, or any other party

23   purporting to hold a privilege, shall either withdraw its claim of privilege or confer with the

24   Disputing Party in an effort to resolve their disagreement. If the disagreement is not resolved,

25   the Producing Party, or any other party purporting to hold a privilege, and the Disputing Party

26   shall cooperate in presenting the dispute to the Court through the expedited procedure set forth

27   in Local Rule 37(a)(1)(B). The Producing Party, or other party purporting to hold a privilege,
     MODEL STIPULATED PROTECTIVE ORDER - 9                                            LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                         P.O. BOX 91302
                                                                                  SEATTLE, WA 98111-9402
                                                                                206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1   shall provide the Disputing Party with its draft of the joint statement contemplated by Local Rule

 2   37(a)(1)(B)(i) within seven (7) days of the conclusion of the parties’ conference, unless otherwise

 3   specifically agreed to by the parties in writing. In arguing issues concerning an asserted

 4   protection for Privileged Material, no party shall claim a waiver by reason of the inadvertent

 5   production in this action.

 6            16.       Pursuant to Fed. R. Evid. 502(d), the inadvertent production of Privileged

 7   Material in this proceeding shall not constitute a waiver of any applicable privilege, protection,

 8   or prohibition from disclosure of that Privileged Material in any other federal or state proceeding.

 9            17.       If, during a deposition, a party claims that a document being used in the deposition

10   (e.g., marked as an exhibit, shown to the witness, or made the subject of examination) is subject

11   to privilege or work-product protection, it may at its sole election (a) allow the document to be

12   used in the deposition without waiver of its claim of privilege or work-product protection or (b)

13   consistent with Fed. R. Civ. P. 30(c)(2), instruct the witness not to answer questions concerning

14   the document pending a prompt resolution of any disagreement concerning the document’s

15   privileged or work-product protected status. If the party allows the examination concerning the

16   document to proceed on a non-waiver basis, the parties shall sequester all copies of the

17   purportedly-privileged or work-product protected document.                Immediately following the

18   deposition, the parties will commence the procedure outlined in paragraph 16 above to address

19   the claim of privilege or other protection. Until the dispute is resolved, all parties shall treat the

20   transcript of such deposition as “Confidential.” If the party instructs the witness not to answer

21   questions concerning the document, the parties will then cooperate in promptly submitting the

22   issue of the document’s status to the Court for expedited resolution using the procedures set forth

23   in Local Rule 37(a)(1)(B). A party that halts a deposition on the basis of privilege that the Court

24   deems not to exist may bear the cost of completing the deposition.

25            18.       This Order is without prejudice to the right of any party or non-party to seek relief

26   from the Court from any of the provisions contained here.

27
     MODEL STIPULATED PROTECTIVE ORDER - 10                                            LANE POWELL PC
                                                                                1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                          P.O. BOX 91302
                                                                                   SEATTLE, WA 98111-9402
                                                                                 206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1            19.       This Order shall not be construed as waiving any right to assert: a claim of

 2   privilege; waivers of privilege for documents not produced under the procedure set forth above;

 3   or waivers of privilege that occurred prior to documents exchanged under the procedures set forth

 4   above; or for relevance, overbreadth, burdensomeness, or other grounds for not producing

 5   material called for, and access to all material shall be only as provided by the discovery rules and

 6   other applicable law.

 7            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 8

 9                                           LANE POWELL PC
      DATED: February 28, 2019
10

11                                           By: /s/ Mark G. Beard
12                                           Mark G. Beard
                                             1420 Fifth Avenue, Suite 4200
13                                           P.O. Box 91302
                                             Seattle, WA 98111-9402
14                                           Telephone: 206.223.7000
                                             Facsimile: 206.223.7107
15                                           Email: beardm@lanepowell.com

16                                           Attorneys for Plaintiff King County

17
                                             KING COUNTY PROSECUTING ATTORNEYS
      DATED: February 28, 2019               OFFICE
18

19

20                                           By: /s/ Mary Devuono Englund
                                             Mary DeVuono Englund, WSBA No. 17122
21                                           Senior Deputy Prosecuting Attorney
                                             500 Fourth Avenue, Suite 900
22                                           Seattle WA 98104
                                             Telephone: 206-477-9521
23                                           Email: marydevuono.englund@kingcounty.gov
24                                           Attorneys for Plaintiff King County
25

26

27
     MODEL STIPULATED PROTECTIVE ORDER - 11                                        LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                      P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1                                        COZEN O’CONNOR
      DATED: February 28, 2019
 2

 3                                        /s/ William F. Knowles
 4                                        William F. Knowles, WSBA No. 17212
                                          999 Third Avenue, Suite 1900
 5                                        Seattle, WA 98104
                                          Email: wknowles@cozen.com
 6                                        Telephone: 206-340-1000
 7                                        Facsimile: 206-621-8783
                                          Attorneys for Defendant ACE American Insurance Co.
 8

 9
              PURSUANT TO STIPULATION, IT IS SO ORDERED
10
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
11
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
12
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
13
     those documents, including the attorney-client privilege, attorney work-product protection, or
14
     any other privilege or protection recognized by law.
15

16
             DATED this 1st day of March 2019.
17

18                                                A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27
     MODEL STIPULATED PROTECTIVE ORDER - 12                                     LANE POWELL PC
                                                                         1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                   P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
                                                                          206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
 1                                              EXHIBIT A

 2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3            I,                                     [print or type full name], of

 4                           [print or type full address], declare under penalty of perjury that I have

 5   read in its entirety and understand the Stipulated Protective Order that was issued by the United

 6   States District Court for the Western District of Washington on [date] in the case of King County

 7   v. ACE American Insurance Company, Case No. 2:18-cv-01886 RSM. I agree to comply with

 8   and to be bound by all the terms of this Stipulated Protective Order and I understand and

 9   acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

10   of contempt. I solemnly promise that I will not disclose in any manner any information or item

11   that is subject to this Stipulated Protective Order to any person or entity except in strict

12   compliance with the provisions of this Order.

13            I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16

17   Date:

18   City and State where sworn and signed:

19   Printed name:

20   Signature:

21

22

23

24

25

26

27
     MODEL STIPULATED PROTECTIVE ORDER - 13                                         LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:18-CV-01886 RSM                                                       P.O. BOX 91302
                                                                                SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     123194.0003/7562022.4
